UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 5, 2007 Sterling Banks, Inc. (Exact Name of Registrant as Specified in Charter) New Jersey 333-133649 20-4647587 (State or Other Jurisdiction of (Commission File (I.R.S. Employer Incorporation) Number ) Identification No.) 3100 Route 38 Mount Laurel, New Jersey 08054 (Address of Principal Executive Offices and Zip Code) Registrant's telephone number, including area code: (856) 273-5900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 5, 2007, Sterling Banks, Inc. (the “Company”) issued a press release announcing its financial results for the quarter ended September 30, 2007.A copy of the press release is attached as Exhibit 99.1 to this Current Report. The information in this Item 2.02 and the accompanying Exhibit 99.1 shall not be deemed to be “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended.The information contained in this Item 2.02 and in the accompanying Exhibit 99.1 shall not be incorporated by reference into any offering circular, report or other document filed with the Securities and Exchange Commission by the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing, except as shall be expressly set forth by specific reference in any such filing. Item 9.01.Financial Statements and Exhibits. (c) Exhibits Exhibit Number Description 99.1 Press release dated November 5, 2007, announcing financial results of the Company for the quarter ended September 30, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. STERLING BANKS, INC. Date:November 6, 2007 By:/s/ Robert H. King Robert H. King President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated November 5, 2007, announcing financial results of the Company for the quarter ended September 30, 2007.
